DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
Applicant's arguments filed 12/04/2020 with respect to the drawing objection have been fully considered but they are not persuasive. Applicant cites ¶0027 of the specification to overcome the drawing objection.  However this the highlighted portions of ¶0027 illustrate the problem with figure 4.  Specifically figure 4 discloses the condition “is central control device normal” and if yes than “obtain departure time in schedule timetable periodically transmitted from central control device” and if no perform the exact same action (“obtain departure time in schedule timetable periodically transmitted from central control device”).  However ¶0027 discloses that S22 is obtain the information from a timetable that is transmitted from a central control device and S24 obtain information from a storage device 50 that is information that was previously transmitted.  Therefore the figures do not line up with the specification. 
Applicant’s arguments, see pg. 3-4, filed 18/04/2020, with respect to the 35 U.S.C. §112 rejection of claims 1-5 have been fully considered and are persuasive.  The 5 U.S.C. §112 rejection of claims 1-5 has been withdrawn. 
Applicant's arguments filed 12/04/2020 with respect to the 35 U.S.C. §103 rejection of claims 1-5 have been fully considered but they are not persuasive. Applicants contend that the combination of Naoki and Hidetaka fails to teach “when the .

Drawings
The drawings are objected to because in figure 4 step 24 and step 22 appears to be the same step, which does not line up with ¶0027 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-131636 (Naoki) in view of JP 2001-001903 (Hidetaka et al.).
With respect to claim 1
Naoki teaches: A ground base device (see at least Fig 6; #5; and ¶0019) comprising: 
a schedule timetable storage (see at least Fig 6; #18; and ¶0019) to store a received schedule timetable (see at least Fig 2-14; #18; and ¶0019); 
a departure-obstructed condition determiner (see at least Fig 6-11; #6, #68, and #69; and ¶0019-24; Discussing determining if the train will travel to close to another train would have a high likelihood of having to slow down or stop before the next station. Furthermore signals 68 and 69 indicate if the preceding section is clear.) to determine whether a departure-obstructed condition of a train is resolved (see at least Fig 6-11; #6, #68, and #69; and ¶0019-26; Discussing making sure there is enough distance between trains.) and output a first signal indicating that the departure-obstructed condition is resolved when the departure-obstructed condition is resolved (see at least Fig 6-11; #6, #68, and #69; ¶0022-24 and ¶0026-28; Discussing determining a timetable so that the trains maintain adequate separation and signals to alert the train to indicate the next section is passable.); 
a departure time controller to output (see at least Fig 6-11; #5 and #8; and ¶0025-29; Discussing controlling when the train will depart.), when the first signal is input (see at least Fig 6-11; #5 and #8; and ¶0025-29; Discussing controlling when the train will depart.), a second signal indicating that a departure time is appropriate when a current time is a departure time on a basis of the schedule timetable (see at least Fig 5-11; S6-9; and ¶0028; Discussing determining if timetable needs to be adjusted.); 
a departure interval controller to output (see at least Fig 5-11; #5, #7, S4; and ¶0022-24; Discussing ensuring there is enough space in between trains.), when the second signal is input (see at least Fig 5-11; #5, #7, S4; and ¶0022-24; Discussing determining the distance between trains.), a third signal indicating that a departure interval is appropriate in a case where each of a plurality of intervals is equal to or longer than a set threshold value so as to ensure an interval between the train and a preceding train (see at least Fig 5-11; #5, #7, S4; and ¶0022-24; Discussing ensuring there is enough space in between trains.), which is one train in front of the train (see at least Fig 5-11; #1-3; and ¶0022-24; Discussing ensuring there is enough space in between trains.), and an interval between the train and a following train see at least Fig 5-11; #1-3; and ¶0022-24; Discussing ensuring there is enough space in between trains.), which is one train behind the train see at least Fig 5-11; #1-3; and ¶0022-24; Discussing ensuring there is enough space in between trains.); and 
a departure instruction signal transmitter to output a departure instruction signal when the third signal is input train (see at least Fig 5-11; #1-3; and ¶0022-24; Discussing ensuring there is enough space in between trains.).
Naoki does not specifically teach:
The scheduled timetable is periodically transmitted from a central control device; and 
wherein when the central control device fails, the departure time controller uses the schedule timetable that was received when the central control device was normal.
However Hidetaka teaches:
The scheduled timetable is periodically transmitted from a central control device (see at least Fig 2-5; DB 5, DB10, and S402; ¶0018-20; Discussing sending the schedule from a central device.) and 
wherein when the central control device fails, the departure time controller uses the schedule timetable that was received when the central control device was normal (see at least Fig 2-5; DB 5, DB10, and S405; ¶0018-20; Discussing that the schedule is stored in the database at the station.  The Examiner further notes that as best understood any device that stores the scheduled timetable would read on this limitation because the train would just use the stored map if a new one was not received.  Also see arguments above.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Naoki by having a the scheduled timetable periodically transmitted from a central station and use the last received timetable if the control device fails as taught by Hidetaka, because doing so would allow a train networked to be controlled from a central location (see at least Hidetaka ¶0008-10).  Thus making the system easier to use. 
With respect to claim 2
Naoki teaches: An unmanned operation system (see at least Fig 6; #5; and ¶0019; The examiner notes that this would read on any computer.) comprising: 
the ground base device according to claim 1 (See rejection above.); and 
the central control device configured to periodically transmit the schedule timetable (See rejection above.), 
wherein the train departs when the departure instruction signal is received (see at least Fig 6-11; #6, #68, and #69; ¶0022-24 and ¶0026-28; Discussing using a timetable to control when the train departs.).
With respect to claim 3
Naoki teaches: An operation system (see at least Fig 6; #5; and ¶0019; The examiner notes that this would read on any computer.) comprising:
the ground base device according to claim 1 (See rejection above.); 
the central control device periodically transmit the schedule timetable (See rejection above.); and 
a departure signal indicator lamp (see at least Fig 6-11; #6, #68, and #69; ¶0022-24 and ¶0026-28) wherein when the departure instruction signal is input to the departure signal indicator lamp (see at least Fig 12; #19; ¶0038-39), the departure signal indicator lamp lights up (see at least Fig 12; #19; ¶0038-39).
With respect to claim 4
Naoki teaches:  An operation system (see at least Fig 6; #5; and ¶0019; The examiner notes that this would read on any computer.) comprising: 
the ground base device according to claim 1 (See the rejection above.); and 
the central control device periodically transmit the schedule timetable (See rejection above
wherein when the departure instruction signal is input to the train (see at least Fig 6-11; #6, #68, and #69; ¶0022-24 and ¶0026-28), a departure signal is displayed in an operator's cab in the train (see at least Fig 12; #19; ¶0038-39; The Examiner notes that Naoki does not specifically stat that the display is in a cabin but does state in ¶0039 that the “crew performs train operation at a new departure time”.  Therefore it would have been a matter of design choice to display the departure time in the cabin so that crew members would know when the train is departing.).
With respect to claim 5
Naoki teaches: An unmanned operation method of a train (see at least Fig 6; #5; and ¶0019) that departs when a departure instruction signal is received (see at least Fig 6-11; #6, #68, and #69; ¶0022-24 and ¶0026-28; Discussing using a timetable to control when the train departs.), the method comprising: 
a first determination step of determining whether a first condition that a departure-obstructed condition of the train is resolved is satisfied (see at least Fig 6-11; #6, #68, and #69; and ¶0019-26; Discussing making sure there is enough distance between trains.); 
a second determination step of determining whether a second condition that a current time is a departure time on a basis of a schedule timetable is satisfied (see at least Fig 6-11; #21-41; and ¶0026; Discussing the train leaves based on a modified schedule timetable.
a third determination step of determining whether a third condition that an interval between the train and a preceding train, which is one train in front of the train, is equal to or more than a set threshold value is satisfied (see at least Fig 5-11; #5, #7, and S4; and ¶0022-24; Discussing ensuring there is enough space in between trains.); and 
a step of outputting a departure instruction signal for allowing the train to depart in a case where the first to third conditions are satisfied (see at least Fig 5-11; #5, #7, #21-41, and S4; and ¶0022-26; Discussing the train leaves based on a modified schedule that ensures there is enough space in between trains.), 
Naoki does not specifically teach:
a received schedule timetable that is periodically transmitted from a central control device (see at least Fig 2-5; DB 5, DB10, and S402; ¶0018-20; Discussing sending the schedule from a central device.); and
wherein when the central control device fails, the schedule timetable received when the central control device was normal is used (see at least Fig 2-5; DB 5, DB10, and S405; ¶0018-20; Discussing that the schedule is stored in the database at the station.  The Examiner further notes that as best understood any device that stores the scheduled timetable would read on this limitation because the train would just use the stored map if a new one was not received.  Also see arguments above
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Naoki by having a the scheduled timetable periodically transmitted from a central station and use the last received timetable if the control device fails as taught by Hidetaka, because doing so would allow a train networked to be controlled from a central location (see at least Hidetaka ¶0008-10).  Thus making the system easier to use.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                             /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665